Case: 4:19-cr-00494-SO Doc #: 23 Filed: 10/30/19 1 of1. PagelD #: 158

 

 

 

 

 

 

 

 

 

"Norther District of Ohio. ="" FILED
Non-Appeal Transcript Order OCT 30 2019
CLERK, U.S. DISTRICT COURT
To Be Completed by Ordering Party NORTHERN DISTRICT pone
Court Reporter Mary Uphold Judicial Officer George J. Limbert
Requested by: Kelly McEvers Phone 310-815-4325
Case Name USA vs. Justin Olsen
Case Number 4:19-cr-494 Date(s) of Proceedings 8/16/1 9
Today's Date 10/25/19 Requested Completion Date [0 [oO] 24 [ i

 

 

 

 

Financial arrangements must be made with the court reporter befor anseiots is prepared, If the method of
payment is authorized under CJA, submit the AUTH, e OHND GJ A eVa ucher System

 

Email Address kmcevers@npr.org = 4 A MRE 7x OP ge

 

 

 

Sauer of Ordéring Party
,

 

Maximum Rate Per Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

’ i, First Copy to Each add'l
Transcript Type Original ach aby Caw
Ordinary: A transcript to be delivered within thirty (30) days after $3.65 $0.90 | | $0.60
receipt of order.
14-Day Transcript: A transcript to be delivered within fourteen (14) $4.25 $0.90 $0.60
days after receipt of an order.
Expedited/7-Day Transcript: A transcript to be delivered | $4.85 [ $0.90 [ | $0.60
within seven (7) days after receipt of order.
3-Day Transcript: A transcript to be delivered within three (3) days $5.45 $1.05 $0.75
‘after receipt of order.
Daily: A transcript to be delivered prior to the normal opening hour of the
Clerk’s Office on the calendar day following receipt of the order, regardless of $6.05 v $1.20 $0.90
whether or not that calendar day is a weekend or holiday.
Hourly: A transcript of proceedings to be delivered within $7.25 [| $1.20 $0.90
two (2) hours from receipt of the order.
Realtime Unedited Transcript: A draft unedited transcript [] $3.05
produced by a certified realtime reporter as a byproduct of realtime to be
delivered electronically during proceedings or immediately following One feed, $3.05
receipt of the order. per page; two to
four feeds, $2.10
per page; five or
more feeds,
$1.50 per page.

 

 

 

 

Local Civil Rule 80.1/Criminal Rule 57.20 of the Northern District of Ohio requires transcript requests to be addressed to the court
reporter who took the proceeding and filed with the Clerk of Court. Please electronically file the form and the appropriate court
reporter and court staff will receive notification of the filing.

 
